Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 06/10/2021 in which the claims 1, 4, 6, 9, 18-21, 24-28, 30-36 are pending.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

Response to Arguments
4. 	Applicant's arguments filed 09/21/2021 have been fully considered and the arguments with respect to part of amended claim limitation are not persuasive (as described below), however the rest of the amended claim limitation are moot in view of new grounds of rejection by relying on the teachings of Hatch et al. (US 2018/0066863 A1(as described in Claim Rejections - 35 USC § 103).
  	Applicant argues that Gerhardt, Trundle, and Neghina, either alone or in combination, would not have taught or suggested at least the language of amended claim 1 recited below. 

“determine an identity of the person based at least in part on the analysis of the time sequence of images of the person, and trigger one or more events associated with the person based on the determined identity of the person, wherein triggering the one or more events comprises triggering control of one or more devices within the building in accordance with one or more first preferences associated with the person”. 
The Office Action (pp. 8-11) accedes that Gerhardt does not describe features relating to 
analyzing a time sequence of images of a person, as recited in previously pending claim 1, and relies instead on Trundle (col. 3, lines 10-25) and Neghina ( 41-52, 54). 
The cited passage of Trundle describes analyzing images of a door to detect a person or a person's face in the images. The cited passages of Neghina describe detection of facial expressions (e.g., smiles) in digital images. Trundle and Neghina, alone or in any combination, would not have Application No.: 15/881,776 11 Docket No.: Al 174.70055US00Amendment Filed with RCEdescribed determining an identity of a person and triggering events associated with the person in the manner recited by amended claim 1. 
 	 Examiner respectfully diagress and clarifies that part of the amended claim limitation in claim 1, 27 “determine/determining an identity of the person based at least in part on the analysis of the time sequence of images of the person” is clearly taught by Trundle et al in Col 3 lines 35-40 7 Figs. 1A-1D image sensor 15 may detect a number of persons associated with the door open event and may use facial recognition processes to identity a specific person associated with the door open event or to determine that the person associated with the door open event is unknown)at different times (ex: 10B, 10D).
 	Further the rest of amended claim limitation “and trigger one or more events associated with the person based on the determined identity of the person, wherein triggering the one or more events comprises triggering control of one or more devices within the building in accordance with one or more first preferences associated with the person” is taught by Hatch et al. (US 2018/0066863 A1).
Therefore, Gerhardt, Trundle and Hatch teaches all the limitations of amended claim 1. 
 	Hence the rejection of claim 1, 27 and each claim that depends therefrom, does not patentably distinguish over any combination of the cited references, thus rejection is not withdrawn.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 6, 9, 18, 24, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Trundle et al. (US 9,064,394 B1) and Hatch et al. (US 2018/0066863 A1).

 	Regarding claim 1, Gerhardt discloses a wireless access system at a building, comprising: a door lock system including a lock status device configured to be coupled to a drive shaft that is coupled to a lock (Figs. 11-30 teaching of locking systems on door & fig 3 shows the drive shaft); an image capture device (para[0090] teaches of the motion on camera) and a light source assembly at the building (Para[0090] teaches of light sensors); and at least one processor configured to: trigger the image capture device to capture one or more images of an a person in the vicinity of the lock system (Para[0077] – [0086] & Figs. 3, 11-19 teaches when a user approaches the lock system(ex:1300), they trigger an infrared, sound, radio or vibration sensor and proximate uses send a lock, unlock to lock system, Para[0163] & Fig. 31, teaches at 3190 providing a camera associated with the lock for taking a picture of a person seeking to operate the lock & Fig. 32E teaches of the accessory component to comprise a camera & para[0200] teaches of the processor or processors may be located in a single location (e.g., within a home environment, an office environment, or as a server farm), 
 	Gerhardt does not explicitly disclose trigger the image capture device to capture images of an a person in the vicinity of the building; analyze a time sequence of images of the person to detect at least facial or body expression of the person depicted in the time sequence, the time sequence of images comprising a plurality of images, determine facial or body expression, determine an identity of the person based at least in part on the analysis of the time sequence of images of the person, and trigger one or more events associated with the person based on the determined identity of the person, wherein triggering the one or more events comprises triggering control of one or more devices within the building in accordance with one or more first preferences associated with the person.
 	However Trundle discloses trigger the image capture device to capture images of an a person in the vicinity of the building (col 2 lines 50-55 teaches the image sensor 15 also may report the result to a controller of a monitoring system that monitors the property where the door 20 is located);  analyze a time sequence of images of the person to detect at least facial or body expression of the person depicted in the time sequence, the time sequence of images comprising a plurality of images (Col 3 lines 10-25 teaches of the image sensor 15 may analyze the one or more images of the door 20 to detect a person or a person's face in the one or more images), and determine an intent of the person based on the detected at least facial or body expression (Col 3 lines 10-25, 50-65 teaches the image sensor 15 had detection processes (e.g., body or facial detection processes) loaded to the image sensor 15 for use in identifying additional characteristics of a door open event, also image sensor 15 determines that a person entered the property through the door 20 during the door open event based on a determination that facial features are present in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed.  The image sensor 15 determines that a person exited the property through the door 20 during the door open event based on a determination that facial features are absent in the one or more captured images and the person did not remain in the property after the image sensor detected the door 20 being closed.  The image sensor 15 determines that a person opened the door 20 from inside the property and remained in the property during the door open event based on a determination that facial features are absent in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed), determine an identity of the person based at least in part on the analysis of the time sequence of images of the person (Col 3 lines 35-40 teaches  image sensor 15 may detect a number of persons associated with the door open event and may use facial recognition processes to identify a specific person associated with the door open event or to determine that the person associated with the door open event is unknown).It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door, using portable electronic device of Gerhardt with the method of controlling camera to capture a configuration image of monitored area.  The input defining the characteristics of configuration image is received to enable sensing of an event of Trundle in order to provide a system enables the monitoring system to handle door openings more intelligently thus avoiding the disruption caused by activating a siren.
 	Gerhardt in view of Trundle does not explicitly disclose and trigger one or more events associated with the person based on the determined identity of the person, wherein triggering the one or more events comprises triggering control of one or more devices within the building in accordance with one or more first preferences associated with the person. However Hatch discloses and trigger one or more events associated with the person based on the determined identity of the person, wherein triggering the one or more events comprises triggering control of one or more devices within the building in accordance with one or more first preferences associated with the person. (Para [0092] - [0098] & Figs. 6-8 teaches of method to provide for identification-based automation control relating to automation/security systems & for example: first user identified at block 805-810, at block 815 first preferences associated with first user is identified which include settings of an automation system and at block 825 first preferences may be implemented in association with the automation system at the premises). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and detecting the body or facial of the person of Gerhardt in view of Trundle with the method for operating automation system for automatically controlling involves determining location of user relative to areas, and initiating modification of automation system based on user automation preferences of Hatch in order to provide a system to improve efficiencies relative to the automation system and levels of comfort and reduce wastage of energy. 

 	Regarding claim 4, Trundle further discloses the system, wherein the at least one processor  is configured to activate the light source assembly (Col 10 lines 43-47 & fig. 3 teaches controller 212 may include a processor or other control circuitry configured to execute instructions of a program that controls operation of an alarm system.  In these examples, the controller 212 may be configured to receive input from sensors, detectors, or other devices included in the alarm system and control operations of devices included in the alarm system or other household devices (e.g., a thermostat, an appliance, lights, etc.). Motivation to combine as indicated in claim 1. 

 	Regarding claim 6, Trundle further discloses the system, wherein the light source assembly is activated to illuminate the person (Col 11 lines 35- 44 teaches of the lighting system to illuminate an area to provide a better image of the area when captured by one or more camera units 230, and Col 3 lines 10-25 teaches of the image sensor 15 may analyze the one or more images of the door 20 to detect a person or a person's face in the one or more images, which may include the image used in detecting the door open event and/or one or more images captured before or after detection of the door open event). Motivation to combine as indicated in claim 1. 
 	Regarding claim 9, Gerhardt further discloses the system, wherein the image capture device is a camera (Para[0163] & Fig. 31, teaches at 3190 providing a camera associated with the lock for taking a picture of a person seeking to operate the lock & Fig. 32E teaches of the accessory component to comprise a camera). 

 
	Regarding claim 24, Trundle further discloses the system, wherein the at least one processor is further configured to: analyze the time sequence of images of the person to a facial expression of the person depicted in the time sequence, wherein the facial expression is different from a body expression of the person.(Col 3 lines 10-25, 50-65 teaches the image sensor 15 had detection processes (e.g., body or facial detection processes) loaded to the image sensor 15 for use in identifying additional characteristics of a door open event, also image sensor 15 determines that a person entered the property through the door 20 during the door open event based on a determination that facial features are present in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed.  The image sensor 15 determines that a person exited the property through the door 20 during the door open event based on a determination that facial features are absent in the one or more captured images and the person did not remain in the property after the image sensor detected the door 20 being closed.  The image sensor 15 determines that a person opened the door 20 from inside the property and remained in the property during the door open event based on a determination that facial features are absent in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed). Motivation to combine as indicated in claim 1. 

 	Regarding claim 33, Hatch further discloses the system, wherein: the person is a first person (Figs. 6-8 teaches first user); and the at least one processor is configured to: trigger the image capture device to capture images of a second person in the vicinity of the building (para[0064] & Fig. 3 teaches analyzing module 310 may analyze image data (e.g., still image data, video image data) captured of the user and perform facial recognition and/or object recognition (using edges, colors, shapes, sizes, etc.) to determine the identity and/or the location of the user & Para[0098] & Fig. 8 teaches At block 810, the first and second users may be identified); determine an identity of the second person based at least in part on an analysis of a time sequence of images of the second person (para[0098] & Fig. 8 teaches At block 810, the first and second users may be identified.  Identifying a user may include performing facial recognition and/or proximity detection via one or more sensors to identify a user such as an occupant of the premises, a visitor of the premises, an unknown person, etc.); and Application No.: 15/881,7768 Docket No.: A1174.70055US00 Amendment Filed with RCE trigger one or more events associated with the second person based on the determined identity of the second person, wherein triggering the one or more events associated with the second person comprises triggering control of the one or more devices within the building in accordance with one or more preferences associated with the second person (para[0098] & Fig. 8 teaches  block 815, first preferences associated with the first user and second preferences associated with the second user may be identified.  The first and second preferences may include one or more preferences associated with settings of an automation system at the premises (e.g., HVAC settings, lighting settings, appliance settings, door lock settings, media settings, etc.) For example, a co-worker preference may supersede the preference of another co-worker in the case of an office setting.  In the case of a home, a parent preference may supersede a child preference, and a preference of one spouse may supersede the preference of another spouse, etc.). Motivation to combine as indicated in claim 1. 
para[0037] teaches of the sensors 150 that sense time & para[0098] & Fig. 8 teaches At block 810, the first users may be identified); determine a second time at which the second person enters the building (para[0098] & Fig. 8 teaches At block 810, the first and second users may be identified.  Identifying a user may include performing facial recognition and/or proximity detection via one or more sensors to identify a user such as an occupant of the premises, a visitor of the premises, an unknown person, etc.); and trigger control of the one or more devices within the building based on the first time and the second time (para [0098] & Fig. 8 teaches block 815, first preferences associated with the first user and second preferences associated with the second user may be identified.  The first and second preferences may include one or more preferences associated with settings of an automation system at the premises (e.g., HVAC settings, lighting settings, appliance settings, door lock settings, media settings, etc.) For example, a co-worker preference may supersede the preference of another co-worker in the case of an office setting.  In the case of a home, a parent preference may supersede a child preference, and a preference of one spouse may supersede the preference of another spouse, etc.). Motivation to combine as indicated in claim 1. 
.


s 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Trundle et al. (US 9,064,394 B1) and Hatch et al. (US 2018/0066863 A1) in further view of Scalisi et al. (US 9,113,051 B1).

 	 	Regarding claim 19, Gerhardt in view of Trundle and Hatch discloses the system of claim 1, Gerhardt in view of Trundle and Hatch does not explicitly disclose further comprising: at least one data store coupled to the door lock system, the at least one data store including the at least one body motion of the person. However Scalisi discloses further comprising: at least one data store coupled to the door lock system, the at least one data store including the at least one facial or body motion of the person (Col 74 lines 5-25 teaches user select camera’s FOV ex: Face Mode, Body mode, Col 95 lines 44-48 & fig. 43 teaches the camera assembly 208a can take an image of the visitor.  Software run by any portion of the system can then compare select facial features from the image to a facial database). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door by detecting face and body expressions of person and initiating the preferences relative to the person  Gerhardt in view of Trundle and Hatch with the method of automatically showing the portion of the FOV of Scalisi in order to provide an  image analysis system, so that a portion of a field of view can be consistent between a calibration image and subsequent images to help the system to accurately analyze an image, thus easily installing video cameras that send the image to remotely located people.

facial or body motion of the person is used to process previously acquired images of the person (col 47 lines 20-30 teaches of the comparing select facial features from the image to a facial database & col 74 lines 5-25 teaches user select camera’s FOV ex: Face Mode, Body mode, Col 95 lines 44-48 & fig. 43 teaches compare the visitor's characterization to a database of characterization information to match the visitor's characterization to an identity). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door by detecting face and body expressions of person and initiating the preferences relative to the person  Gerhardt in view of Trundle and Hatch with the method of automatically showing the portion of the FOV of Scalisi in order to provide an  image analysis system, so that a portion of a field of view can be consistent between a calibration image and subsequent images to help the system to accurately analyze an image, thus easily installing video cameras that send the image to remotely located people.

9.  	Claims  21, 26  is rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Trundle et al. (US 9,064,394 B1) and Hatch et al. (US 2018/0066863 A1) in further view of Fadell et al. (US 2015/0109104 A1).

Regarding claim 21, Gerhardt in view of Trundle and Hatch discloses the system of claim 1, Gerhardt in view of Trundle and Hatch does not explicitly disclose wherein the image capture device is configured to acquire a constant stream of images of the person and the analyzing is performed for the constant stream of images. However Fadell discloses wherein the image capture device is configured to acquire a constant stream of images of the person and the analyzing is performed for the constant stream of images (Para [0421] teaches of the stream of the detected visitor). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door by detecting face and body expressions of person and initiating the preferences relative to the person  Gerhardt in view of Trundle and Hatch with the method of handling visitor at smart environment, involves automatically carrying out one platform action of identified defined mode setting based on analyzing unique invitation identification information using computing system of Fadell in order to provide a system in which distinguish between the away-service robot activity versus any unexpected intrusion activity, thus avoiding a false intrusion alarm condition while also ensuring that the home is secure.

 	Regarding claim 26, Gerhardt in view of Trundle and Hatch discloses the system of claim 1, Gerhardt in view of Trundle and Hatch does not explicitly disclose wherein the at least one processor is further configured to: trigger an action to be performed based on the detected at least one facial or body expression of the person. However Fadell discloses wherein the at least one processor is further configured to: trigger an action to be performed based on the detected at least one facial or body expression of the person (Para[0250] motion and /or facial recognition detection during late evening hours an alarm will be sounded giving notice of approaching person and /or they may audibly announce to the individual that he or she is being monitored by a home security system. Further, in the event the person attempts to enter a door, window, or other access point to the home, a message will be sent to local law enforcement). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door by detecting face and body expressions of person and initiating the preferences relative to the person  Gerhardt in view of Trundle and Hatch with the method of handling visitor at smart environment, involves automatically carrying out one platform action of identified defined mode setting based on analyzing unique invitation identification information using computing system of Fadell in order to provide a system in which distinguish between the away-service robot activity versus any unexpected intrusion activity, thus avoiding a false intrusion alarm condition while also ensuring that the home is secure.

10. 	Claims 18, 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Trundle et al. (US 9,064,394 B1) and Hatch et al. (US 2018/0066863 A1) in further view of Neghina et al. (US 2009/0190803 A1) 

 	Regarding claim 18, Neghina further discloses the system of claim 32, wherein analyzing the plurality of images further comprises: detecting the at least one facial or body expression based on an analysis of the one or more regions in one or more cropped versions of the one or more images of the plurality of images (para [0016], [0038] & figs. 1-3 teaches cropped versions of multiple images of the collection are acquired including the face, accumulating smile state information of the face over the multiple images, para[0048]- [0049], [0054] teaches during the training part, it is learned to differentiate between positive smiling samples and negative non-smiling samples, samples are face crops). Motivation to combine as indicated in claim 32. 

 	Regarding claim 32, Gerhardt in view of Trundle and Hatch discloses the system of claim 1, Gerhardt in view of Trundle and Hatch does not explicitly disclose, wherein analyzing the time sequence of images of the person comprises: for a first image of the plurality of images, assigning a confidence parameter associated with a first facial or body expression to at least one facial or body motion of the person depicted in the first image; and for each other image of the person of the plurality of images of the time sequence: analyzing one or more regions in the image, the one or more regions being associated with the at least one facial or body motion of the person, and updating the confidence parameter associated with the first facial or body expression assigned to the at least one facial or body motion of the person, and determining, following the analyzing and the updating for the plurality of images of the time sequence and based on the updated confidence parameter, whether the at least one facial or body motion of the person is indicative of the first facial or body expression of the person. However Neghina discloses , wherein analyzing the time sequence of images of the person comprises: for a first image of the plurality of images, assigning a confidence parameter associated with a first facial or body expression to at least one facial or body motion of the person depicted in the first Para[0047] –[0050] teaches  the smile detection algorithm will run a binary classifier on each of the tracked face regions and will decide with a certain degree of confidence whether each of the faces is smiling or not smiling, and the smile detection/classifications spans over several frames as confidence is being accumulated); and for each other image of the person of the plurality of images of the time sequence: analyzing one or more regions in the image, the one or more regions being associated with the at least one facial or body motion of the person (para[0047], [0049]-[0050], [0054]  teaches of the smile detection algorithm will run a binary classifier on each of the tracked face regions, also samples could be mouth region crops, which hold most of the useful information for smile classification), and updating the confidence parameter associated with the first facial or body expression assigned to the at least one facial or body motion of the person (para[0051] teaches the confidence parameter is updated after each smile classification (which occurs each frame or at an interval).  The final smile state output for a face may be inquired at each frame (may be continuously output), and may be based on the sign and the absolute value of the integer confidence parameter), and determining, following the analyzing and the updating for the plurality of images of the time sequence and based on the updated confidence parameter, whether the at least one facial or body motion of the person is indicative of the first facial or body expression of the person (para[0041] –[0052]  teaches of smile detection based on face detection and the confidence parameter is updated after each smile classification (which occurs each frame or at an interval).  The final smile state output for a face may be inquired at each frame (may be continuously output), and may be based on the sign and the absolute value of the integer confidence parameter, an algorithm is capable of detecting smiling frontal faces, as in-camera applications).. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door by detecting face and body expressions of person and initiating the preferences relative to the person  Gerhardt in view of Trundle and Hatch with the method involving classifying statistical smile state of face based on accumulated smile state information and initiating smile state dependent operations of Neghina in order to provide a system which special facial expressions such as smiles and frowns can be detected accurately.

11. 	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Trundle et al. (US 9,064,394 B1) and Hatch et al. (US 2018/0066863 A1) in further view of Neghina et al. (US 2009/0190803 A1) and Tian et al. (US 2003/0133599 A1).

 	Regarding claim 25, Gerhardt in view of Trundle and Hatch in further view of Neghina discloses the system of claim 32, Gerhardt in view of Trundle and Hatch in further view of Neghina does not explicitly disclose, wherein the at least one processor is further configured to: calculate a first feature vector associated with the at least one facial or body expression detected in a first set of images of the person; calculate a distance vector between the first feature vector and a second feature vector calculated for a second set of images of the person; and determine whether the distance vector exceeds a threshold. However Tian discloses wherein the at least one processor is (Para[0107] & fig. 13 teaches of the face classifier 1300 and computes the features f1-fn denoted by vector F); calculate a distance vector between the first feature vector and a second feature vector calculated for a second set of images of the person (Para[0107] & fig. 13 teaches of compare done in the form of distance measures between input features f1-fn 1320 and the model representations, correlation measures between the input features f1- fn 1320 and the model representations or any nonlinear function of the input features f1- fn 1320 and the model representations); and determine whether the distance vector exceeds a threshold (para[0107] –[0110] teaches of classified vector F as neutral or non-neutral based nearest neighbors the vector F based on  comparison done in the form of distance measures).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door by detecting face and body expressions of person and initiating the preferences relative to the person Gerhardt in view of Trundle and Hatch in further view of Neghina with the method in which neutral/expressionless face, is detected of Tian in order to provide a system that analyzing neutral/expressionless faces in digital images, automatically with improved overall system performance.





 	Regarding claim 27, Trundle discloses a method of determining an intent of a person exiting or entering a building , the method comprising: analyzing images captured by an image capture device at the building, wherein analyzing images captured by the image capture device comprises (col 2 lines 50-55 teaches the image sensor 15 also may report the result to a controller of a monitoring system that monitors the property where the door 20 is located): analyzing a time sequence of images of the person to detect at least one facial or body expression of the person depicted in the time sequence, the time sequence of images comprising a plurality of images (Col 3 lines 10-25 & Figs. 1A-1B teaches of the image sensor 15 may analyze the one or more images of the door 20 to detect a person or a person's face in the one or more images at different times (ex: times 10B, 10D)) determining the intent of the person based on the detected at least one facial or body expression (Col 3 lines 10-25, 50-65 teaches the image sensor 15 had detection processes (e.g., body or facial detection processes) loaded to the image sensor 15 for use in identifying additional characteristics of a door open event, also image sensor 15 determines that a person entered the property through the door 20 during the door open event based on a determination that facial features are present in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed.  The image sensor 15 determines that a person exited the property through the door 20 during the door open event based on a determination that facial features are absent in the one or more captured images and the person did not remain in the property after the image sensor detected the door 20 being closed.  The image sensor 15 determines that a person opened the door 20 from inside the property and remained in the property during the door open event based on a determination that facial features are absent in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed); determining an identity of the person based at least in part on the analysis of the time sequence of images of the person (Col 3 lines 35-40 teaches  image sensor 15 may detect a number of persons associated with the door open event and may use facial recognition processes to identity a specific person associated with the door open event or to determine that the person associated with the door open event is unknown).
 	Trundle does not explicitly disclose and Application No.: 15/881,7766 Docket No.: A1174.70055US00 Amendment Filed with RCE triggering one or more events associated with the person based on the determined identity of the person, wherein triggering the one or more events comprises triggering control of one or more devices within the building in accordance with one or more first preferences associated with the person. However Hatch discloses and Application No.: 15/881,7766 Docket No.: A1174.70055US00 Amendment Filed with RCEtriggering one or more events associated with the person based on the determined identity of the person, wherein triggering the one or more events comprises triggering control of one or more devices within the building in accordance with one or more first preferences associated with the person  ((Para [0097]- [0098] & Fig. 8 teaches of first user identified at block 805-810, at block 815 first preferences associated with first user is identified which include settings of an automation system and at block 825 first preferences may be implemented in association with the automation system at the premises). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting the body or facial of the person and occurrence of the event indicated Trundle with the method for operating automation system for automatically controlling involves determining location of user relative to areas, and initiating modification of automation system based on user automation preferences of Hatch in order to provide a system to improve efficiencies relative to the automation system and levels of comfort and reduce wastage of energy. 

	Regarding claim 30, Trundle further discloses the method, wherein the method further comprises: analyzing the time sequence of images of the person to detect a facial expression of the person depicted in the time sequence, wherein the facial expression is different from a body expression of the person. (Col 3 lines 10-25, 50-65 teaches the image sensor 15 had detection processes (e.g., body or facial detection processes) loaded to the image sensor 15 for use in identifying additional characteristics of a door open event, also image sensor 15 determines that a person entered the property through the door 20 during the door open event based on a determination that facial features are present in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed.  The image sensor 15 determines that a person exited the property through the door 20 during the door open event based on a determination that facial features are absent in the one or more captured images and the person did not remain in the property after the image sensor detected the door 20 being closed.  The image sensor 15 determines that a person opened the door 20 from inside the property and remained in the property during the door open event based on a determination that facial features are absent in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed). 

 	Regarding claim 35, Hatch further discloses the method, wherein: the person is a first person (Figs. 6-8 teaches first user); and the method further comprises: triggering the image capture device to capture images of a second person in the vicinity of the building (para[0064] & Fig. 3 teaches analyzing module 310 may analyze image data (e.g., still image data, video image data) captured of the user and perform facial recognition and/or object recognition (using edges, colors, shapes, sizes, etc.) to determine the identity and/or the location of the user & Para[0098] & Fig. 8 teaches At block 810, the first and second users may be identified); determining an identity of the second person based at least in part on an analysis of a time sequence of images of the second person (para[0098] & Fig. 8 teaches At block 810, the first and second users may be identified.  Identifying a user may include performing facial recognition and/or proximity detection via one or more sensors to identify a user such as an occupant of the premises, a visitor of the premises, an unknown person, etc.); and triggering one or more events associated with the second person based on the determined identity of the second person, wherein triggering the one or more events associated with the second person comprises triggering control of the one or more devices within the building in accordance with one or more preferences para[0098] & Fig. 8 teaches  block 815, first preferences associated with the first user and second preferences associated with the second user may be identified.  The first and second preferences may include one or more preferences associated with settings of an automation system at the premises (e.g., HVAC settings, lighting settings, appliance settings, door lock settings, media settings, etc.) For example, a co-worker preference may supersede the preference of another co-worker in the case of an office setting.  In the case of a home, a parent preference may supersede a child preference, and a preference of one spouse may supersede the preference of another spouse, etc.). Motivation to combine as indicated in claim 27.

 	Regarding claim 36, Hatch further discloses the method, further comprising: determining a first time at which the first person enters the building (para [0037] teaches of the sensors 150 that sense time & para [0098] & Fig. 8 teaches At block 810, the first users may be identified); determining a second time at which the second person enters the building (para [0098] & Fig. 8 teaches At block 810, the first and second users may be identified.  Identifying a user may include performing facial recognition and/or proximity detection via one or more sensors to identify a user such as an occupant of the premises, a visitor of the premises, an unknown person, etc.); and Application No.: 15/881,7769 Docket No.: A1174.70055US00 Amendment Filed with RCEtriggering control of the one or more devices within the building based on the first time and the second time (para[0098] & Fig. 8 teaches  block 815, first preferences associated with the first user and second preferences associated with the second user may be identified.  The first and second preferences may include one or more preferences associated with settings of an automation system at the premises (e.g., HVAC settings, lighting settings, appliance settings, door lock settings, media settings, etc.) For example, a co-worker preference may supersede the preference of another co-worker in the case of an office setting.  In the case of a home, a parent preference may supersede a child preference, and a preference of one spouse may supersede the preference of another spouse, etc.). Motivation to combine as indicated in claim 27.

13. 	Claim  28 is rejected under 35 U.S.C. 103 as being unpatentable over Trundle et al. (US 9,064,394 B1) in view of Hatch et al. (US 2018/0066863 A1) and Neghina et al. (US 2009/0190803 A1).

 	 Regarding claim 28, Trundle in view of and Hatch discloses the system of claim 27. Trundle in view of and Hatch does not explicitly disclose wherein analyzing the time sequence of images  of the person comprises: for a first image  of the plurality of images, assigning a confidence parameter associated with a first facial or body expression to at least one facial or body motion of the person depicted in the first image; and for each other image of the person of the plurality of images of the time sequence: analyzing one or more regions in the image, the one or more regions being associated with the at least one facial or body motion of the person, and updating the confidence parameter associated with the first facial or body expression assigned to the at least one facial or body motion of the person, and determining, following the analyzing and the updating for the plurality of images of the time sequence and based on the updated confidence parameter, whether the at least one facial or body motion of the person is indicative of the first facial body expression of the person. However Neghina discloses the method, wherein analyzing the time sequence of images  of the person comprises: for a first image  of the plurality of images, assigning a confidence parameter associated with a first facial or body expression to at least one facial or body motion of the person depicted in the first image (Para[0047]–[0050] teaches  the smile detection algorithm will run a binary classifier on each of the tracked face regions and will decide with a certain degree of confidence whether each of the faces is smiling or not smiling, and the smile detection/classifications spans over several frames as confidence is being accumulated);  and for each other image of the person of the plurality of images of the time sequence: analyzing one or more regions in the image, the one or more regions being associated with the at least one facial or body motion of the person (para[0047], [0049]- [0050], [0054]  teaches of the smile detection algorithm will run a binary classifier on each of the tracked face regions, also samples could be mouth region crops, which hold most of the useful information for smile classification), and updating the confidence parameter associated with the first facial or body expression assigned to the at least one facial or body motion of the person (para[0051] teaches the confidence parameter is updated after each smile classification (which occurs each frame or at an interval).  The final smile state output for a face may be inquired at each frame (may be continuously output), and may be based on the sign and the absolute value of the integer confidence parameter), and determining, following the analyzing and the updating for the plurality of images of the time sequence and based on the updated confidence parameter, whether the at least one facial or body motion of the person is indicative of the first facial body expression of the person. (Para [0041] – [0052] teaches of smile detection based on face detection and the confidence parameter is updated after each smile classification (which occurs each frame or at an interval).  The final smile state output for a face may be inquired at each frame (may be continuously output), and may be based on the sign and the absolute value of the integer confidence parameter, an algorithm is capable of detecting smiling frontal faces, as in-camera applications). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method detecting the body or facial of the person and initiating the preferences relative to the person of  Trundle in view of Hatch with the method of in-camera processing of still image, involves classifying statistical smile state of face based on accumulated smile state information and initiating smile state dependent operations of Neghina in order to provide a system which special facial expressions such as smiles and frowns can be detected accurately. 

14. 	Claim  31  is rejected under 35 U.S.C. 103 as being unpatentable over Trundle et al. (US 9,064,394 B1) in view of Hatch et al. (US 2018/0066863 A1) and Neghina et al. (US 2009/0190803 A1) in further view of Tian et al. (US 2003/0133599 A1).

 	Regarding claim 31, Trundle in view of Hatch and Neghina discloses the method of claim 28, Trundle in view of Hatch and Neghina does not explicitly disclose further comprising: calculating a first feature vector associated with the at least one facial or body expression detected in a first set of images the person; calculating a distance vector facial or body expression detected in a first set of images the person (Para[0107] & fig. 13 teaches of the face classifier 1300 and computes the features f1-fn denoted by vector F); calculating a distance vector between the first feature vector and a second feature vector calculated for a second set of images of the person (Para[0107] & fig. 13 teaches of compare done in the form of distance measures between input features f1-fn 1320 and the model representations, correlation measures between the input features f1- fn 1320 and the model representations or any nonlinear function of the input features f1- fn 1320 and the model representations); and determining whether the distance vector exceeds a threshold (para[0107] – [0110] teaches of classified vector F as neutral or non-neutral based nearest neighbors the vector F based on  comparison done in the form of distance measures).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method detecting the body or facial of the person and initiating the preferences relative to the person and automatically carrying out one platform action of identified defined mode of  Trundle in view of Hatch and Neghina with the method of neutral/expressionless face, is detected of Tian in order to provide a system that analyzing neutral/expressionless faces in digital images, automatically with improved overall system performance.


Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425